Citation Nr: 0602273	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  00-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from August 1955 to 
August 1975.  He died in March 1999.  The appellant is his 
widow.  The veteran's death certificate lists the immediate 
cause of death as pneumonia, due to or as a consequence of 
toxic shock syndrome.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  This case was remanded by the Board in 
May 2001 and June 2003.  The appellant was denied entitlement 
to, inter alia, service connection for the cause of the 
veteran's death in a Board decision dated in January 2004.  
In July 2005, in response to a Joint Motion to Remand, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision in part, and remanded this issue 
for additional development. 

Specifically, the joint motion, which the Court's Order 
incorporated by reference, concluded that the RO had not 
complied with the requirements of the Board's May 2001 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).  In the May 2001 remand, the Board requested the 
RO to:

submit the claims folder to a physician who has 
expertise with cardiopulmonary medicine and the 
types of disease processes for which service 
connection had been granted.  The claims file 
should be reviewed and an opinion should be 
expressed as to whether the terminal processes can 
be attributed to the veteran's period of military 
service, or to previously service-connected 
disability or treatment therefor.  An opinion 
should also be expressed as to whether service-
connected disability, individually or in 
combination, contributed substantially and 
materially to the cause of the veteran's death.  
Specifically, it should be noted whether service-
connected disability or treatment therefor 
hastened, or otherwise aided or lent assistance in 
the production of death, and whether the veteran 
was rendered materially less capable of resisting 
the effects of the terminal disease processes by 
service-connected disability or treatment therefor.  
If these opinions can not be definitely stated, the 
specialist should describe the relationship, or 
lack thereof, with a range of probability or 
likelihood, that is, "very likely," "likely," 
"not likely," "not very likely," and so forth, 
and provide the complete rationale for any opinion 
expressed.

The RO sought and obtained a medical opinion.  In that 
opinion, dated in March 2002, VA physician Dr. S.D. noted 
that she reviewed the veteran's chart, and she summarized the 
veteran's medical history, including his final 
hospitalization, death, and autopsy.  Dr. D. concluded her 
report with the following opinion:

In reviewing this veteran's record of his service[-
]connected illnesses and medications he was on at 
the time of his illness and death, it is not felt 
by me that the bilateral pneumonia and subsequent 
sepsis can be attributed to his service[-]connected 
illnesses or treatment thereof.  I do not feel that 
any of his service[-]connected illnesses 
contributed substantially or materially to his 
death or combined to cause his death.  It is my 
pulmonary opinion that his pneumonia and subsequent 
sepsis is most likely related to his very 
significant history of pulmonary disease which is 
most probably related to his significant history of 
smoking.  His prior substance use of alcohol may 
also have attributed [sic] to his overall clinical 
status and susceptibility for pneumonia.  The most 
highly probable and likely clinical scenario is 
that this patient, due to his underlying pulmonary 
obstructive disease secondary to his significant 
history of smoking, acquired a bacterial pneumonia 
which caused a respiratory death.  Again, it is my 
opinion that this acute pneumonia and respiratory 
failure causing his death were not related to his 
service[-]connected processes.

The Board thereafter determined that additional development 
was necessary.  In a memorandum to the Board's Case 
Development Unit (CDU), it was asked to make arrangements to 
have the veteran's claims files reviewed by Dr. D., and to 
have her supplement her March 2002 opinion

by providing an opinion as to whether it is at 
least as likely as not that service-connected 
disability, or treatment therefor, hastened, or 
otherwise aided or lent assistance in the 
production of death, or whether the veteran was 
rendered materially less capable of resisting the 
effects of the terminal disease processes by 
service-connected disability or treatment therefor.

The memorandum to the CDU contained the text of the tasking 
contained in the May 2001 remand, quoted above.  

Dr. D. responded with a copy of her original three page 
opinion, amended with a handwritten supplemental statement:  
"Again, it is not very likely that this patient's S[ervice-
]C[onnected] disorders hastened or contributed to this 
patient's death."  (Emphasis in original.)

The joint motion concluded that this response from Dr. D. did 
not comply with the May 2001 Board remand because Dr. D. 
failed to indicate whether she viewed the claims file, and 
did not provide an opinion as to whether the veteran was 
rendered materially less capable of resisting the effects of 
the terminal disease processes by his service-connected 
disability or treatment.  The Board will remand in compliance 
with the Court's Order.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board notes that, in its 
notifications to the appellant, the RO did not, in explicit 
language, specifically request that she provide any evidence 
or information she had pertaining to her claim.  The Board 
will therefore also remand this case in order to ensure that 
the appellant receives the due process to which she is 
entitled.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the appellant's claim 
for entitlement to service 
connection for the cause of the 
veteran's death in accordance with 
38 C.F.R. § 3.312; (2) that VA will 
seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must specifically ask the 
claimant to provide any evidence in 
her possession that pertains to the 
claim.  See Quartuccio, supra.

2.  The RO should arrange for 
delivery of the veteran's complete 
claims file to Dr. S.D. and request 
that she provide an amended opinion 
in compliance with the joint motion 
and the Court's remand Order.  

The claims file should be reviewed 
by Dr. D., and she must state in her 
opinion that she has done so.  In 
order to comply with the order of 
the Court, Dr. D. should expand on 
her earlier detailed and cogent 
opinion by providing a specific 
opinion as to whether or not the 
veteran was rendered materially less 
capable of resisting the effects of 
the terminal disease processes by 
his service-connected 
disability(ies) or treatment 
therefor including his VA-prescribed 
medications.  Dr. D.'s opinions must 
include the evidentiary foundation 
and complete rationale on which they 
are based.  

(If, and only if, Dr. D. is not 
available, the RO should arrange for 
another physician with expertise in 
cardiopulmonary medicine to review 
the veteran's claims files and 
provide an opinion that complies 
with the Board's previous remands 
and the Court's remand Order.)  

The RO should ensure that the 
requested medical opinion complies 
with this remand and the questions 
presented in the RO's opinion 
request, especially with respect to 
the instructions to provide explicit 
medical opinions as requested by the 
Board and the Court.  If the medical 
opinion is insufficient, or if it is 
not clear that the reviewer has 
examined the claims file, it should 
be returned to the physician for 
necessary corrective action, as 
appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
appellant and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

